Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150903 & (18)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150903
                                                                   COA: 323954
                                                                   St. Clair CC: 73-120528-FC
  WILLIE EARL BANKSTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add new grounds for consideration is
  GRANTED. The application for leave to appeal the December 11, 2014 order of the
  Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2015
         s1214
                                                                              Clerk